Exhibit 10.1

 Confidential – Attorney-Client Privileged

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made and entered into by
and between Littelfuse Europe GmbH (the “Company”) and Dieter Roeder (the
“Executive”), effective as of April 18, 2017 (Company and Executive are herein
referred to as the “parties”).

 

Recitals

 

WHEREAS, the Executive has asked the Company to allow him to work a reduced work
schedule;

 

WHEREAS, the Company is willing to allow the reduced work schedule, subject to
the terms and conditions set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in exchange and in consideration for the rights and benefits
they each receive under this Agreement, the parties, intending to be legally
bound, agree that the above-referenced Employment Agreement shall provide, on
and after April 1, 2017, as follows:

 

1.

Position and Duties. The Executive shall continue to be employed as the Senior
Vice President and General Manager, Automotive Business Unit, until such time as
the Company hires a successor for this position or otherwise determines, in its
sole discretion, that such title is no longer appropriate. While employed in
this position, the Executive will have all of the duties and responsibilities
that are commensurate with such position. If the Executive is no longer employed
in this position, he shall have such other duties, authorities and
responsibilities as the Company may reasonably determine, including assisting in
the transition of the Executive’s duties to a successor. The Executive will
continue to report to the Company’s Chief Executive Officer. Executive’s primary
office shall continue to be located in his residence in Offenbach, Germany.

 

2.

Working Hours. The Executive’s regular weekly working hours shall be a reduced
schedule of thirteen (13) hours per week, to be worked during two (2) days. The
time of working hours shall depend on Company practices and operational
requirements, as well as the travel activities of the Executive. The Company
reserves the right to demand the performance of additional work that goes beyond
normal working hours. In the event of corresponding operational needs, the
Executive is obligated to perform a reasonable amount of overtime exceeding the
agreed working hours.

 

3.

Compensation and Benefits. The Executive will continue to be entitled to:

 

 

a.

Base Salary. an adjusted base salary equal to EUR 74,400.00 per year.
One-twelfth (1/12) of the Executive’s adjusted base salary will be paid on the
last work day of each calendar month in accordance with the Company’s normal
payroll practices. The aforementioned adjusted base salary shall settle all work
of the Executive per this Agreement including any overtime, travel time, etc.

 

 

1

--------------------------------------------------------------------------------

 

 

 Confidential – Attorney-Client Privileged

 

 

 

b.

Bonus and Equity Plans. an award under the Annual Incentive Plan for the 2017
fiscal year based on company performance and the Executive's satisfactory
performance of the following duties: (i) investor relations and support, (ii)
support in M&A activities, and (iii) coaching and development of direct reports.
Duties shall not include involvement in the Company's daily business activities.
The target payout under the award will be 60% of adjusted base salary. Any
annual award that becomes due under the Annual Incentive Plan for the 2017
fiscal year will be paid to the Executive on January 31, 2018. After 2017, the
Executive shall not be entitled to any additional awards under the Annual
Incentive Plan.

 

The Executive shall not be entitled to annual awards under the Long-Term
Incentive Plan during or with respect to the 2017 or later fiscal years.

 

 

c.

Vacation. paid vacation that Executive has accrued in accordance with the
Company's vacation policy (as in effect from time to time), but not used as of
the Effective Date, shall be used or paid to the Executive during April 2017.
Any further paid vacation after the Effective Date shall accrue at the rate of
twelve (12) days per year (provided that the Executive continues to work
two-days per week) or as otherwise required by German law.

 

 

d.

Benefits. participation in the Company's group accident insurance and any other
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements for such benefit plan; provided,
however, that the Company may modify or terminate any employee benefit plan at
any time, subject to compliance with applicable law. The Company will make a
contribution on the Executive’s behalf to the statutory pension insurance scheme
and the statutory social insurance scheme of Germany, as required by law. In
addition, the Executive will participate in the Company's occupational corporate
pension program in Germany through Allianz, to which the Company will make an
annual contribution on his behalf equal to at least five percent (5%) of his
annual adjusted base salary (pro rated for any partial year).

 

 

e.

Reimbursement for Business Expenses. reimbursement, upon presentation of
appropriate documentation, in accordance with the Company’s expense
reimbursement policy as in effect from time to time, for all reasonable business
expenses (including reasonable business travel and expenses related to the
Executive’s home office, such as office supplies, phone and internet) incurred
in connection with the Executive’s performance of duties.

 

 

f.

Perquisites. the following perquisites, to be provided in accordance with the
applicable Company or Littelfuse, Inc. policies as in effect from time to time:

 

 

i.

use of the Executive's existing Company-paid car. The Executive will not be
eligible for a replacement car in 2017 or later; and

 

 

ii.

use of a Company-paid cell phone and personal computer.

 

 

2

--------------------------------------------------------------------------------

 

 

 Confidential – Attorney-Client Privileged

 

 

The Executive shall not participate in executive physical program or financial
planning and tax counseling services on or after the Effective Date.

 

The Company may withhold from any and all amounts payable under this Agreement
such taxes as may be required to be withheld pursuant to any applicable law or
regulation. The Executive’s receipt of a benefit or other special payment (e.g.,
bonus payments, equity awards) shall not entitle the Executive to future awards
or to a future level or amount of such awards.

 

4.

Termination of Employment. The Executive’s employment with the Company shall
continue until the term of this Agreement expires on July 5, 2018, unless the
parties mutually agree to a new Agreement. Notwithstanding the above, the
Executive's employment may be terminated by the Company in accordance with
German law or the Executive at any time for any reason. ; provided, however,
that the Company may request that the Executive refrain from providing services
to the Company during such notice period and the Company will continue to pay
his adjusted base salary during such period.

 

5.

Disability. If the Executive is prevented from working for the Company due to an
incapacity to work, the Company shall continue to pay the Executive his adjusted
base salary to the extent required by the legal provisions of the
Entgeltfortzahlungsgesetz.

 

6.

Change of Control. Nothing in this Agreement will affect the Executive's rights
and entitlements under any Change of Control Agreement entered into between
Littelfuse, Inc. and the Executive from time to time, provided, however, the
parties agree that this Agreement, and any resulting changes to the Executive's
employment with the Company contemplated by this Agreement, shall not constitute
“Good Reason” for purposes of any such Change of Control Agreement or any equity
award agreement entered into between Littelfuse, Inc. and the Executive, and
that any such agreement is hereby amended consistent with this intent.

 

7.

Inventions, Confidentiality, Return of Property.

 

 

a.

The regulations of the Gesetz über Arbeitnehmererfindungen (Law Concerning
Employee Inventions) in the version that was valid at the time of the claim
shall apply for all employee inventions during the term of the Executive’s
employment with the Company and its affiliates.

 

 

b.

The Company is, at any stage of the production process, entitled to all work
results produced during the term of the Executive’s employment with the Company
or its affiliates which are protected by copyright. The Company may require the
hand-over of work, sketches and documents at any stage of the production
process. The Executive does not have a right of retention with respect to such
work, sketches or documents and the exclusive right of use thereof, without any
limitation in terms of time or territory, shall be transferred to the Company.
The rights of use are settled with the agreed remuneration.

 

3

--------------------------------------------------------------------------------

 

 

 Confidential – Attorney-Client Privileged

 

 

 

c.

All equipment and documents handed over to the Executive, such as samples,
catalogs, price lists, drawings and maps, or created by the Executive (e.g.,
records, notes, discussion materials) in the course of his employment with the
Company or its affiliates, shall remain the property of the Company. Such
materials must be returned to Company management during the term of the
Executive’s employment with the Company upon the Company’s request and
immediately (without request) upon the end of this Agreement. The Executive
shall refrain from asserting any rights of retention or rights of set-off.
Company security provisions must be observed. Written material, drawings and
similar documents that are to be handled in a confidential manner must be kept
under lock and key.

 

 

d.

The Executive shall keep secret all Company and business secrets, particularly
production processes, sales channels, lists of customers, bases for calculation,
company software and comparable information, both for the duration of the
Executive’s employment with the Company and its affiliates and after it has
ended. The duty of non-disclosure does not include knowledge that is accessible
to anyone or whose dissemination is clearly not disadvantageous for the Company
or its affiliates. In case of doubt, however, technical, commercial and personal
transactions and relationships, of which the Executive becomes aware in
connection with his employment with the Company or its affiliates, shall be
treated as confidential. If the Executive is required to disclose information to
third parties, an instruction must be retrieved from Company management as to
whether a certain fact is to be treated as confidential or not. The duty to
maintain confidentiality shall also include the matters of other companies with
which the Company is affiliated economically or organizationally. If the
post-contractual duty to maintain confidentiality on the part of the Executive
impairs him in further career pursuits, the Executive is entitled to be released
by the Company from this duty.

 

 

e.

The Executive acknowledges that he has carefully read and considered all the
terms and conditions of this Agreement, including the restraints that may be
imposed upon him pursuant to this Section 7. The Executive agrees that those
restraints, if imposed, are necessary for the reasonable and proper protection
of the Company and its affiliates and that each and every one of the restraints
is reasonable. The Executive further acknowledges that, were he to breach any of
the covenants contained in this Section 7 that may be imposed on him, the damage
to the Company and its affiliates would be irreparable. The Executive therefore
agrees that the Company and its affiliates, in addition to any other remedies
available to them, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond. The parties further agree that, in the
event that any provision of this Section 7 that is imposed on him shall be
determined by any court of competent jurisdiction to be unenforceable, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

 

 

4

--------------------------------------------------------------------------------

 

 

 Confidential – Attorney-Client Privileged

 

 

8.

Miscellaneous.

 

 

a.

Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes any and all prior agreements or understandings, between the Executive
and the Company with respect to the subject matter hereof, whether written or
oral, except for any Change of Control Agreement between the Executive and
Littelfuse, Inc. (as amended by Section 6 hereof). This Agreement may be amended
or modified only by a written instrument executed by the Executive and the
Company.

 

 

b.

Claims. All claims resulting out of the Executive’s employment relationship with
the Company must be asserted in writing by either party within a period of three
(3) months of their origin and, if such claims are denied, corresponding legal
action must be taken within an additional period of one (1) month. Otherwise,
such claims shall expire.

 

 

c.

Overpayment. The Company may demand the reimbursement of overpaid salary or
other monetary amounts under the provisions governing the restitution of unjust
enrichment. The Executive shall not claim the omission of enrichment if the
legally unfounded overpayment was so evident that he should have recognized the
amounts as such or if the overpayment is based on circumstances attributed to
the Executive.

 

 

d.

Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

 

e.

Assignation, Pledging or Attachment. The Executive may neither assign nor pledge
as collateral his claims to remuneration without the consent of the Company. If
no such consent has been granted, measures of this kind shall be invalid against
the Company and its affiliates and they may disregard them.

 

 

f.

Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

 

 

g.

Governing Language. The parties agree that the English language version of this
Agreement shall prevail for purposes of determining each party's obligations and
rights. To the extent that the Company provides a German language translation of
this Agreement, it is provided merely as an accommodation to the Executive and
is not intended as a binding contract or to otherwise supersede or replace the
English language version.

 

 

h.

Governing Law. This Agreement will be governed by and construed and enforced in
accordance with the laws of the United States (and, in particular, the laws of
the State of Illinois) without regard to the choice of law principles thereof,
except to the extent of any mandatory protections that apply under the law of
the Federal Republic of Germany or to the extent that any such United States law
would violate the German public order (ordre public).

 

 

5

--------------------------------------------------------------------------------

 

 

 Confidential – Attorney-Client Privileged

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

 

 

 

Date: April 18, 2017

 

 

 

 

 

Littlefuse Europe GmbH

 

 

By: /s/ Hans Ulrich Schoenfelder

Print Name: Hans Ulrich Schoenfelder

Title: Managing Director

 

Date: April 18, 2017

 

/s/ Dieter Roeder

   

Dieter Roeder

 

 

 

 

ACKNOWLEDGEMENT BY LITTELFUSE

 

By signing below, the undersigned officer of Littelfuse, Inc. acknowledges and
consents, on behalf of Littelfuse, Inc., to the terms of this Agreement that
create obligations of Littelfuse, Inc., or otherwise modify any agreements in
effect between the Executive and Littelfuse, Inc.

 

 

 

 

Littelfuse, Inc.

 

    Date: April 18, 2017 

By: /s/ Ryan K. Stafford

Print Name: Ryan K. Stafford

 

Title: Executive Vice President and Chief Legal and

Human Resources Officer

 

 

6

 

 

 

 

                   

 

 

 

 

 

 